Citation Nr: 1127604	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-24 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy, left lower extremity.

2.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy, right lower extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy, right upper extremity.

4.  Entitlement to an initial disability rating in excess of 60 percent for kidney disease.

5.  Entitlement to a compensable initial disability rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to June 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a   July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In that decision the RO granted service connection and assigned initial disability ratings (shown in parentheses) effective April 23, 2007, for peripheral neuropathy, left lower extremity (10 percent); peripheral neuropathy, right lower extremity (10 percent); peripheral neuropathy, right upper extremity (10 percent); kidney disease (zero percent); and erectile dysfunction (zero percent).  During the appeal a June 2010 rating decision increased the initial rating for the kidney disease from zero to 60 percent, effective from April 15, 2008.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In a statement in support of his claim signed by the Appellant and dated on June 23, 2011 and attached to a transmittal letter from his representative dated June 23, 2010, and received by the Board prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of his appeal of all claims on appeal.


CONCLUSION OF LAW

The criteria have been met for withdrawal of a Substantive Appeal by the appellant in the appeal of the claims for higher initial disability ratings for peripheral neuropathy, left lower extremity; peripheral neuropathy, right lower extremity; peripheral neuropathy, right upper extremity; kidney disease; and erectile dysfunction.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.   A Substantive Appeal may be withdrawn by the Appellant in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204. 

In a written submission signed by the Appellant and dated on June 23, 2011 and attached to a transmittal letter from his representative dated June 23, 2010, and received by the Board prior to the promulgation of a decision in the appeal, the appellant withdrew the appeal of all claims on appeal.  

Therefore, no allegations of errors of fact or law remain for appellate consideration on this appeal with respect to the claims for initial disability ratings: in excess of 10 percent for peripheral neuropathy, left lower extremity; in excess of 10 percent for peripheral neuropathy, right lower extremity; in excess of 10 percent for peripheral neuropathy, right upper extremity; in excess of 60 percent for kidney disease; and in excess of zero percent for erectile dysfunction.  

Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed. 


ORDER

The appeal of the claim for an initial disability rating in excess of 10 percent for peripheral neuropathy, left lower extremity, is dismissed.

The appeal of the claim for an initial disability rating in excess of 10 percent for peripheral neuropathy, right lower extremity, is dismissed.

The appeal of the claim for an initial disability rating in excess of 10 percent for peripheral neuropathy, right upper extremity, is dismissed.

The appeal of the claim for an initial disability rating in excess of 60 percent for kidney disease, is dismissed.

The appeal of the claim for a compensable initial disability rating for erectile dysfunction, is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


